CONCURRING OPINION.
Barber, Judge:
The importers have established that the classification of the collector was wrong. They have also established that the merchandise is dutiable under paragraph 252. Under the circumstances set forth in the court’s opinion I think the invoice possesses sufficient probative force to-justify the conclusion that the judgment of the Board of General Appraisers should be affirmed, but I query if the invoice possesses probative force to the extent that the opinion might seem to indicate.